NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESTANISLAO ALVAREZ-RANGEL,                      No.    13-74225

                Petitioner,                     Agency No. A095-776-834

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Estanislao Alvarez-Rangel, a native and citizen of Mexico, petitions for

review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      Among other reasons, the agency found that Alvarez-Rangel failed to

establish past persecution or a likelihood of future persecution on account of a

protected ground because he failed to establish he was a member of his proposed

social group. Substantial evidence supports this finding. See Baghdasaryan v.

Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (an applicant must establish that the

harm was or would be on account of a protected ground). Thus, Alvarez-Rangel’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Alvarez-Rangel failed to establish it is more likely than not he will be tortured with

the consent or acquiescence of the government of Mexico. See Garcia-Milian v.

Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014) (evidence did not compel

conclusion that petitioner established the state action necessary for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-74225